                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                                CIVIL MINUTES—GENERAL


Case No.     EDCV 19-01496-JGB (SHK)                                   Date: September 30, 2019

Title: Andrea Armstead v. Andrew M. Saul



Present: The Honorable Shashi Kewalramani, United States Magistrate Judge


               D. Castellanos                                           Not Reported
               Deputy Clerk                                             Court Reporter


    Attorney(s) Present for Plaintiff(s):                   Attorney(s) Present for Defendant(s):
               None Present                                             None Present


Proceedings (IN CHAMBERS):            ORDER TO SHOW CAUSE AND ORDER
                                      SUBSTITUTING RESPONDENT


         On August 12, 2019, Plaintiff filed a Complaint seeking judicial review of a decision of the
Commissioner of Social Security. Electronic Case Filing Number (“ECF No. 1”). On August 16,
2019, the Court issued its Case Management Order (“CMO”) in which, Plaintiff was ordered to
file proofs of service within thirty (30) days after the filing of the CMO. ECF No. 5, CMO. Thus,
Plaintiff’s proofs of service were due on September 15, 2019. The CMO warned Plaintiff that
failure to comply may result in the case being dismissed. Id. To date, the proof of service has not
been filed with the Court.

       Accordingly, no later than October 14, 2019, Plaintiff is ordered to show cause why this
case should not be dismissed for failure to prosecute. Filing the proof of service by October 14,
2019 shall be deemed compliant with this Order to Show Cause.

        Further, pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Andrew M. Saul,
Commissioner of the Social Security Administration, is substituted as the proper defendant in this
action. See Fed. R. Civ. P. 25(d).

IT IS SO ORDERED




  Page 1                            CIVIL MINUTES—GENERAL                 Initials of Deputy Clerk: DC
